DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  On line 3 “fo” appears to be a typographical error and should recite --of--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, 9-11 recite means plus functional limitations raising a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  However, the claimed “means” limitations are not described in the specification to recite exact corresponding structure such that it is clear what is being required by these functional means limitations.  The parts which appear to correspond to said means overlap or are further claimed 
Claims 1 and 6 recite “other shelf elements” and it is not clear what would or would not be required to meet the limitation.  Appropriate correction is required.
Claim 8 recites the limitation "the surface area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9, as best understood, is/are rejected under 35 U.S.C. 102A1 as being anticipated by Petrovic (US 2014/0252187).
Regarding claim 1, Petrovic (hereafter “D1”) discloses a shelf (figure 1), comprising at least one vertically alignable longitudinal section (at rails 13), holding means (at clamp 30) attachable on the longitudinal section in any desired position and provided with clamping means (31), and, attachable on the holding means, bearing structures (brackets 10) which are designed to bear shelf boards, cabinet elements or other shelf elements (figure 1), which clamping means have clamping jaws (at lower portions of 32a/b), which are able to be tensioned with respect to one another via tensioning means (35/36/38 – [0049]), and the clamping jaws (at 32a/b) are pressable against clamping surfaces of the longitudinal section (figure 6) wherein the clamping means comprise a first plate-shaped basic body (40) and a second plate-shaped basic body (top of 32b), on whose sides remote from one another the clamping jaws are installed ([0048]), which plate shaped basic bodies are disposed lying on top of one another (figure 6) and are displaceable in a guided way via guide means (34/33), and the clamping jaws (32a/b) are thereby able to be tensioned against lateral surfaces of the longitudinal section (figure 6), and wherein borne in a rotatable way (passes through 40 between 42/43) in the first plate-shaped basic body (40) is a rotational shaft or axis (35) of a 
Regarding claim 4, D1 discloses wherein the longitudinal section (13) is provided, in the surface area, with a longitudinally running, groove-shaped recess to be covered by a cover section (figure 6 – 13 is covered by 40).
Regarding claim 5, D1 discloses wherein the guide means (34/33) comprise a pin (33), fixed in the first plate-shaped basic body (as assembled being in 40 – figure 6), and having a protruding region (33b) that projects through a slot-shaped recess (fixed in 32b – [0049]) in the second plate-shaped basic body (top of 32b).
Regarding claims 6-7, D1 discloses wherein fixed to the first plate-shaped basic body (at 40) is an adapter (50/60 – [0052]), to which are attachable the bearing structures (10) for bearing shelf boards, cabinet elements or other shelf elements and wherein the adapter (50/60) has a supporting plate (60) with screw holes (63).
Regarding claim 9, D1 discloses wherein cover elements (60 or 40) are placeable on the holding means (at 30) and/or the adapter (50/60) (figure 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK D HAWN/Primary Examiner, Art Unit 3631